DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Status of Claims
This action is in response to the non-final action mailed on 12 January 2021.   Claims 20, 21, 29, and 30 have been amended.  Claims 1-19, 24, 25, 33-34 and 38-39 have been   cancelled.   Claims 40 and 41 have been added.  Claims 20-23, 26-32, 35-36, and 40-41 are currently pending and have been examined. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 
Claims20-23, 26-28, 29-32, 35-37, 40 and 41 are rejected on the ground of nonstatutory double patenting over claims 1-14  of U.S. Patent No. 10,242,382  since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows:  
16/363,459
10,242,382
	20. (Currently Amended) A system for facilitating reward redemption, comprising: a 
 a processor in communication with the non-transitory storage medium, the processor, when executing the instructions, is configured to: 
calculate an individualized dynamically adjusted threshold, the individualized dynamically adjusted threshold indicating a threshold quantity of reward units held within a predetermined period of time in order to participate in a reward redemption program;
 identify at least one customer of a plurality of customers that meets the individualized dynamically adjusted threshold by searching at least one database comprising account information of each customer of the plurality of customers and the dynamically adjusted threshold being adjusted based on a length of time of holding the reward units by each customer, transaction history data of each customer, customer transaction 
1111325042determine a probability of acceptance by the identified at least one customer based on the transaction history archive information of the at least one customer, wherein the transaction history archive information is categorized by: 
dividing the transaction history archive information temporally or geographically, indexing the divided 
process the one or more tables or charts to determine patterns of transaction activity in determining the probability of acceptance of the reward redemption offer; 
adjust a reward redemption offer based on the probability of acceptance; 
send the reward redemption offer to the identified at least one customer; 
receive the response indicating an acceptance by the identified at least one customer of the reward redemption offer; and 
update account information of the identified at least one customer based on the reward redemption offer and the received response.



the individual, comprising: receiving account holder information associated 
with a plurality of individuals transmitted by external systems via a network, 
the account holder information including transaction history data, the 
transaction history data including at least one of transaction item identifier 
information, transaction item type information, transaction merchant 
identification information, transaction merchant type information, transaction 
date information, transaction time information, transaction location 
information, transaction value information, transaction frequency information, 
and reward holding period information;  determining, using a processor, 
threshold criteria, based on one or more factors including an average quantity 

wherein the threshold criteria includes a threshold quantity of reward units 
held by at least one individual within a predetermined period of time that 
entitle the at least one individual to participate in a targeted reward 
redemption program, wherein the date information includes one or more of the 
following: one or more time periods of levels of consumer activity, a periodic, 
recurring schedule and a shopping season;  parsing the account holder 
information, using the processor, to identify at least one individual that 
meets an individualized dynamically adjusted threshold criteria based on the 
account holder information for each respective individual, each individualized 
dynamically adjusted threshold criteria being determined by adjusting the 

length of time of holding the reward units by each individual, the transaction 
history data of the individual, individual transaction frequency information, 
information associated with lengths of time between transactions of the 
individual, information associated with average and median transaction values 
of the individual, individual transaction location information, transaction 
account and reward account establishment date information, individual 
demographic information, or individual financial asset information, wherein the 
processor identifies the at least one individual by searching at least one 
database containing information associated with the identified individual using 
the individualized dynamically adjusted threshold criteria, the at least one 

using the processor, a targeted reward redemption offer based on at least the 
individualized dynamically adjusted criteria, the levels of consumer activity, 
geographical distribution of transactions and/or demographic information 
associated with the plurality of individuals;  determining, using the 
processor, a probability of acceptance by the identified individual of the 
targeted reward redemption offer based on the transaction history data, the 
transaction history archive information, and/or redemption history of the 
identified individual, the transaction history archive information of the at 
least one database corresponding to one or more historical records of a 
transaction performed by the individual, and the transaction history archive 

transaction history archive information temporally or geographically, and 
indexing the divided information in one or more tables or charts;  processing, 
using the processor, the one or more tables or charts to determine patterns of 
transaction activity in determining the probability of acceptance of the 
targeted reward redemption offer;  adjusting, using the processor, the targeted 
reward redemption offer based on the determined probability of acceptance;  
transmitting, using the processor via a network, an electronic communication to 
a device, wherein the electronic communication comprises the targeted reward 
redemption offer in an inactive state;  receiving, at the processor via the 
network, a response from the device, wherein the response indicates an 

identified individual has redeemed the targeted reward redemption offer at a 
merchant system;  determining, via the processor, a reward account of the 
identified individual associated with a transaction account;  and adjusting, 
via the processor, the reward account of the identified individual in 
accordance with the targeted reward redemption offer and the received response. 
 



Although the claims at issue are not identical, they are not patentably distinct from each other because: though the wording are different, the limitation carried are either inherently implied or would have been obvious to the one ordinary skill in the art.   The current application 16/363,459 recites identify at least one customer by searching in the database.  One ordinary skill in the art would have contemplated that the act of identifying would have include “receiving” since the record of must be received account holder information from the external system via a network (from which data is identified).  Conversely, the act of “identifying at least one customer...” would implies receiving account holder information before identifying customer . 
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Regrading 35 U.S.C 101 Prong 1:  The claim does not recite any of the judicial exceptions enumerated in the 2019 PEG. The claim does not recite a mathematical relationship, formula, or calculation. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. With respect to mental processes, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the claim does not recite a certain method of organizing human activity such as a fundamental economic concept or commercial and legal interactions. The claim is eligible because it does not recite a judicial exception.

Regarding 35 U.S.C 103(a) rejections: 

Marshall (US Pub., No., 2002/0116266 A1) discloses creating categories of individual and assigning individual to the category based on factor stored in the individual background profile and identifying preferred customers and other categories of 


Herz (US Pub., 2001/001/4868) discloses the system for the automatic determination of customized prices and promotions are (1) to identify offers that are appropriated for each shopper (2) to help the shopper become informed about these avaible offers and (3) to facilitate any or all the necessary transaction such as electronic order o payment if shoppers decide to accept an offer.
Chambliss et al (US Patent No., 7, 228, 354 B2) discloses a method and system for optimizing the performance of a storage system by classifying each client request for resources based on operational limits of the resources and controlling when to submit the request for processing based on service class. 
Robinson et al (US Patent No., 7, 437,330 B1) discloses a system and method for categorizing transactions.  More particularly, the present invention relates to a system and method for categorizing transactions via one or more transaction identifiers.
Schmeyer (US Pub., 2008/0249813 A1) discloses an automated consumer rewards/incentive program that accepts a registration of a consumer.  The registration entitles the consumer to receive the benefits of the incentive program.
Comerford et al (US Pub., 2006/0122921 A1) discloses the financial account status of the customer is monitored by collecting the financial and personal data of customer.  The offer is sent to the customer, according to result of offer sending determination performed based on monitored location and account status of the customer.

However, none of the above references, either alone or in combination fails to discloses”  identify at least one customer of a plurality of customers that meets the individualized dynamically adjusted threshold by searching at least one database comprising account information of each customer of the plurality of customers and the dynamically adjusted threshold being adjusted based on a length of time of holding the reward units by each customer, transaction history data of each customer, customer transaction frequency information, information associated with lengths of time between transactions of each customer, information associated with average and median transaction values of each customer, customer transaction location information, transaction account and reward account establishment date information, customer demographic information, or customer financial asset information, wherein the at least one database comprising transaction history archive information corresponding to one or more historical records of a transaction performed by the identified at least one customer; 1111325042determine a probability of acceptance by the identified at least one customer based on the transaction history archive information of the at least one customer, wherein the transaction history archive information is categorized by: 
dividing the transaction history archive information temporally or geographically, indexing the divided information in one or more tables or charts; and 
process the one or more tables or charts to determine patterns of transaction activity in determining the probability of acceptance of the reward redemption offer; 
adjust a reward redemption offer based on the probability of acceptance” 

 
 
Response to Arguments
Applicant' s arguments of 35 U.S.C 101 and 103(a) rejections filed on 12 January 2021 with respect to claim(s) 20-23, 26-32, 35-36, and 40-41 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Due to the amendment, the 35 U.S.C 101 and 103(a) rejection have been withdrawn. However, the amendment to the claims raises Double patenting rejection as indicated above.   

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682